PER CURIAM.
Affirmed as to the judgment entered in favor of appellee State Automobile Insurance Company. We reverse the judgment entered in favor of appellee David Drum and against appellant. The motion for summary judgment was directed strictly to the insurance company-intervenor’s declaratory decree and not the underlying negligence action. Thus, it was error to conclude plaintiffs claim against defendant by the judgment.
Affirmed in part; reversed in part and remanded.
HERSEY, C.J., and LETTS and WARNER, JJ., concur.